Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 1 of 6 PageID# 203



               IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Randy Lee Lassiter, Jr.,                          )
     PiaintifT,                                   )
                                                  )
 V.                                              )                    l:19cv889(LO/TCB)
                                                  )
Sergeant T. Davis, et aL,                         )
        Defendants.                              )

                             MEMORANDUM OPINION & ORDER


        Defendants, Officer Keisha Govia and Sergeant Ernest Kelly, move for summary

judgment in this civil action claiming that the officers acted with deliberate indifference to

plaintiff Randy Lassiter's serious medical needs while he was confined pretrial at Rappahannock

Regional Jail(RRJ). See 42 U.S.C. § 1983;[Dkt. No. 24]. Lassiter, who is proceeding pro se, has

received the notice required by Local Civil Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309

(4th Cir. 1975)[Dkt. No. 24], and he opposes defendants' motion [Dkt. No. 32].' Because the

undisputed facts demonstrate that the defendants did not interfere with Lassiter's nutritional

needs, as alleged, defendants' motion will be granted.

                                          I. Background


       The operative complaint claims that Officer Govia and Sergeant Kelly acted with

deliberate indifference to Lassiter's serious medical need when,from April 23,2019,through

May 7,2019, they denied him doctor-prescribed Ensure drinks while hisjaw was wired shut

after surgery to mend his broken jaw.[Dkt. No.9, Second Amended Compl.]. In particular.




'Lassiter also moves for default judgment against Dr. Moreno.[Dkt. No. 44]. The claims against
Dr. Moreno have already been dismissed without prejudice imder Federal Rule of Civil
Procedure 4(m).[Dkt. No. 40]. The motion therefore will be denied as moot.
Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 2 of 6 PageID# 204
Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 3 of 6 PageID# 205
Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 4 of 6 PageID# 206
Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 5 of 6 PageID# 207
Case 1:19-cv-00889-LO-TCB Document 45 Filed 06/08/21 Page 6 of 6 PageID# 208
